BLACKROCK VARIABLE SERIES FUNDS, INC. BlackRock Balanced Capital V.I. Fund BLACKROCK SERIES FUND, INC. BlackRock Balanced Capital Portfolio SUPPLEMENT DATED OCTOBER 8, 2 Peter Stournaras has joined the portfolio management team of the Funds listed above. The following changes are made to the prospectuses: In the Fund Overview section for each Fund, the subsection entitled Portfolio Managers is amended to add the following: Name Portfolio Manager of the Fund Since Title Peter Stournaras, CFA 2010 Managing Director of BlackRock, Inc. The section in the prospectuses captioned Details About the Funds  How the Fund Invests  About the Portfolio Management Team is deleted in its entirety and replaced with the following: ABOUT THE PORTFOLIO MANAGEMENT TEAM The Fund is managed by a team of financial professionals. Robert Doll, Jr., CFA, CPA, Daniel Hanson, CFA and Peter Stournaras, CFA are jointly and primarily responsible for the day-to-day management of the equity portion of the Funds portfolio. Rick Rieder, Matthew Marra and Eric Pellicciaro are jointly and primarily responsible for the day-to-day management of the fixed-income portion of the Funds portfolio. Phillip Green is responsible for the asset allocation of the equity and fixed-income portions of the Funds portfolio. Please see Management of the Funds  Portfolio Manager Information for additional information on the portfolio management team. In addition, the section in the prospectuses captioned Management of the Funds  Portfolio Manager Information with respect to the Balanced Capital Portfolio is deleted in its entirety and replaced with the following: The Funds are managed by a team of financial professionals. Robert Doll, Jr., CFA, CPA, Daniel Hanson, CFA and Peter Stournaras, CFA are jointly and primarily responsible for the day-to-day management of the equity portion of the Funds portfolio. Rick Rieder, Matthew Marra and Eric Pellicciaro are jointly and primarily responsible for the day-to-day management of the fixed-income portion of the Funds portfolio. Philip Green is responsible for the asset allocation of the equity and fixed-income portions of the Funds portfolio. Portfolio Manager Primary Role Since Title and Recent Biography Robert Doll, Jr., CFA, CPA, Jointly responsible for the day-to-day 2008 Senior Managing Director and Chief Senior Portfolio Manager management of the equity portion of Equity Strategist of BlackRock, Inc. the Funds portfolio including setting since 2010; Vice Chairman and Global the overall investment strategy and Chief Investment Officer for Equities overseeing the management of the of BlackRock, Inc. from 2006 to 2010; Fund President and Chief Investment Officer of Merrill Lynch Investment Managers, L.P. (MLIM) and its affiliate, Fund Asset Management, L.P. from 2001 to 2006; President and a member of the Board of the funds advised by MLIM and its affiliates from 2005 to 2006. Portfolio Manager Primary Role Since Title and Recent Biography Daniel Hanson, CFA, Jointly responsible for the day-to- 2008 Managing Director of BlackRock, Portfolio Manager day management of the equity Inc. since 2009; Director of portion of the Funds portfolio BlackRock, Inc. from 2007 to 2008; including setting the overall Vice President of BlackRock, Inc. in investment strategy and overseeing 2006; Vice President of MLIM from the management of the Fund 2003 to 2006. Peter Stournaras, CFA, Jointly responsible for the day-to- 2010 Managing Director of BlackRock, Portfolio Manager day management of the equity Inc. since 2010; Director at Northern portion of the Funds portfolio Trust Company from 2006 to 2010; including setting the overall Portfolio Manager at Smith investment strategy and overseeing Barney/Legg Mason from 2005 to the management of the Fund 2006; Director at Citigroup Asset Management from 1998 to 2005. Rick Rieder Primarily responsible for the day-to- 2010 Chief Investment Officer of Fixed day management of the fixed-income Income, Fundamental Portfolios, and portion of the Funds portfolio head of Corporate Credit and Multi- Sector and Mortgage Groups; Managing Director of BlackRock, Inc. since 2009; President and Chief Executive Officer of R3 Capital Partners from 2008 to 2009; Lehman Brothers from 1987 to 2008, most recently as head of Global Principal Strategies team and Credit Businesses. Matthew Marra Primarily responsible for the day-to- 2006 Managing Director of BlackRock, day management of the fixed-income Inc. since 2006; Director of portion of the Funds portfolio BlackRock, Inc. from 2002 to 2005. Eric Pellicciaro Primarily responsible for the day-to- 2010 Managing Director of BlackRock, day management of the fixed-income Inc. since 2005; Head of the Global portion of the Funds portfolio Rates Investment Team within BlackRocks Fundamental Fixed Income Portfolio Management Group. Phillip Green Primarily responsible for the asset 2008 Managing Director of BlackRock, allocation of the equity and fixed- Inc. since 2006; Vice President of income portions of the Funds portfolio MLIM from 1999 to 2006. Shareholders should retain this Supplement for future reference. Code # PRO-SERVAR-1010-SUP
